MAINE	SUPREME	JUDICIAL	COURT	                                                    Reporter	of	Decisions	
Decision:	 2019	ME	58	
Docket:	   Oxf-18-294	
Argued:	   March	5,	2019	
Decided:	  April	16,	2019	
	
	
Panel:	        SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.*	
	
	
                                    STATE	OF	MAINE	
                                            	
                                           v.	
                                            	
                                MATTHEW	C.	REED-HANSEN	
	
	
SAUFLEY,	C.J.	

          [¶1]	 	 In	 this	 unusual	 appeal,	 the	 State	 challenges	 an	 order	 of	 the	 court	

(Oxford	 County,	 L.	 Walker,	 J.)	 imposing	 a	 significant	 discovery	 sanction	

following	the	State’s	failure	to	provide	to	the	defendant	a	dash-cam	video	of	the	

defendant	 ostensibly	 committing	 the	 crime	 for	 which	 he	 was	 charged.	 	 The	

State	challenges	both	the	finding	of	a	discovery	violation	and	the	judge’s	choice	

of	 sanction.	 	 We	 discern	 no	 error	 or	 abuse	 of	 discretion,	 and	 we	 affirm	 the	

court’s	order.			




    *		Justice	Humphrey	sat	at	oral	argument	but	did	not	participate	in	the	development	of	the	opinion.	
2	

                                       I.		BACKGROUND	

       [¶2]	 	 Matthew	 C.	 Reed-Hansen	 was	 stopped	 by	 a	 Maine	 State	 Police	

trooper	for	having	an	expired	inspection	sticker.		As	a	result	of	the	stop,	he	was	

charged	with	and	indicted	for	operating	after	revocation	(Class	C),	29-A	M.R.S.	

§	2557-A(2)(B)	 (2018),	 and	 he	 made	 his	 initial	 appearance	 on	 December	6,	

2017.	 	 The	 ensuing	 indictment,	 dated	 December	 14,	 2017,	 alleged	 that	 on	

December	5,	2017,	Reed-Hansen	was	operating	a	motor	vehicle	on	a	public	way	

after	his	license	had	been	revoked.		Shortly	after	he	was	indicted,	Reed-Hansen	

sent	 the	 State	 a	 “standard	 discovery	 request	 letter	 request[ing]	 any	 and	 all	

video	 or	 audio	 that	 would	 have	 been	 created	 as	 part	 of	 this	 stop,”	 see	 M.R.U.	

Crim.	P.	16(c).		The	State	did	not	provide	Reed-Hansen	with	any	video	or	audio	

in	 response	 to	 that	 request,	 and,	 as	 was	 later	 shown,	 the	 prosecutor	 did	 not	

make	an	effort	to	determine	if	any	such	recording	existed.			

       [¶3]	 	 Reed-Hansen	 was	 arraigned	 on	 the	 indictment	 on	 February	 21,	

2018,	at	which	time	the	court	held	a	dispositional	conference,	and	the	matter	

was	not	resolved.		The	following	day,	pursuant	to	M.R.U.	Crim.	P.	12(b)(3)(A),	

Reed-Hansen	filed	a	motion	to	suppress	the	evidence	from	the	stop.		See	M.R.U.	

Crim.	P.	41A.		A	hearing	on	the	motion	to	suppress	was	held	on	May	11,	2018.			
                                                                                      3	

       [¶4]		The	only	witness	for	the	State	at	the	hearing	was	the	trooper,	who	

testified	that	he	saw	the	 expired	sticker	as	Reed-Hansen	 passed	him,	coming	

from	the	opposite	direction.		He	estimated	that	both	he	and	Reed-Hansen	were	

traveling	at	approximately	fifty	miles	per	hour.		In	response	to	a	question	from	

Reed-Hanson	 at	 the	 hearing,	 the	 trooper	 confirmed	 that	 he	 was	 running	 a	

dash-cam	 at	 the	 time	 Reed-Hansen	 drove	 by	 him.	 	 The	 court	 stopped	 the	

hearing	in	order	to	allow	the	parties	to	address	the	discovery	failure.			

       [¶5]		The	trooper	was	quickly	able	to	obtain	a	copy	of	the	video	for	both	

parties	to	review.		The	court	heard	a	consistent	description	of	the	brief	video	

from	 the	 parties,	 and	 the	 State	 conceded	 that,	 although	 the	 video	 had	 been	

requested	by	 Reed-Hansen	pursuant	to	Rule	16(c),	the	trooper	 had	not	been	

asked	 for	 the	 video	 and	 it	 had	 not	 been	 turned	 over	 to	 the	 defendant.		

Reed-Hansen	 requested	 that	 the	 court	 grant	 his	 motion	 to	 suppress	 as	 a	

sanction	for	the	State’s	discovery	violation.		See	M.R.U.	Crim.	P.	16(c),	(e).			

       [¶6]	 	 Rather	 than	 suggesting	 a	 continuance	 or	 other	 remedy,	 the	 State	

repeatedly	 insisted	 that	 there	 was	 no	 harm	 to	 Reed-Hansen	 arising	 from	 its	

failure	to	turn	the	video	over	because	the	video	had	no	“evidentiary	value”	and	

the	State	did	not	“hear[]	.	.	.	any	claim	of	any	prejudice	against	the	Defendant	as	

a	result	of	this.”			
4	

      [¶7]		 The	court’s	patience	was	obviously	tried	by	the	State’s	continued	

insistence	 that	 the	 video	 showing	 the	 alleged	 crime	 being	 committed	 had	 no	

“evidentiary	 value.”	 	 The	 State’s	 response	 was	 puzzling:	 “It	 does	 show	 the	

vehicle	approaching.		It	shows	the	police	officer	turning	around	and	pursuing	

him.		I	don’t	think	there’s	anything	of	evidentiary	value	.	.	.	.”		Given	the	State’s	

unfounded	insistence	that	there	was	no	harm	from	the	discovery	violation,	and	

the	 State’s	 failure	 to	 suggest	 any	 reasonable	 alternative	 to	 Reed-Hansen’s	

motion,	the	court	granted	Reed-Hansen’s	request,	ordering	that	“all	evidence	

obtained	as	a	result	of	the	stop	is	ORDERED	suppressed	from	use	at	trial	.	.	.	[a]s	

a	sanction	for	the	State’s	discovery	violation	for	failing	to	produce	[the]	video.”			

      [¶8]		Responding	to	the	State’s	motion	for	findings,	the	court	issued	an	

order	making	additional	findings	of	facts	and	stating	its	conclusions	of	law.		In	

its	 order,	 the	 court	 rebuked	 the	 State	 for	 its	 approach	 to	 its	 discovery	

obligations	 and	 affirmed	 its	 earlier	 order	 granting	 Reed-Hansen’s	 motion	 to	

suppress.		See	M.R.U.	Crim.	P.	41A(d).		With	the	written	approval	of	Attorney	

General,	the	State	timely	appealed.		15	M.R.S.	§	2115-A(1),	(4),	(5)	(2018);	M.R.	

App.	P.	2B(b)(1),	21(b),	(e).			
                                                                                     5	

                                  II.		DISCUSSION	

      [¶9]		Troublingly,	notwithstanding	the	State’s	admission	at	the	hearing,	

and	 confirmation	 during	 oral	 argument,	 that	 the	 State	 failed	 to	 comply	 with	

Rule	16(c),	the	State’s	brief	includes	this	argument:	“The	State	firmly	believes	

.	.	.	that	the	court	erred	in	both	fact	and	law	in	finding	a	discovery	violation.”		In	

addition,	the	State	argues	that	the	court	should	have	reviewed	the	video	itself,	

despite	the	parties’	 agreement	as	to	the	contents	of	the	brief	video	 and	their	

description	of	its	contents	to	the	court.		Finally,	the	State	argues	that	the	court	

abused	 its	 discretion	 in	 selecting	 a	 sanction	 that	 effectively	 ended	 the	

prosecution.			

A.	   Discovery	Violation	

      [¶10]		We	begin	by	acknowledging	the	significant	burdens	placed	on	the	

prosecution	to	gather	and	 provide	 discovery,	burdens	that	have	increased	in	

this	complex	digital	age.		There	is	little	question	that	obtaining	and	delivering	

the	 broad	 range	 of	 digital	 and	 paper	 records	 related	 to	 the	 events,	

circumstances,	and	persons	involved	in	a	criminal	case	can	create	substantial	

work	for	prosecutors’	offices.		The	demands	on	prosecutors	to	comply	with	the	
6	

requirements	 of	 Brady,1	 Giglio,2	 and	 the	 rules	 of	 criminal	 procedure	 are	

extensive.	 	 Mistakes,	 although	 one	 hopes	 they	 are	 rare,	 are	 inevitable,	 and	

sanctions	for	such	mistakes	should	be	tailored	to	the	individual	circumstances	

of	each	case,	with	a	focus	on	fairness	and	justice.		See	State	v.	Poulin,	2016	ME	

110,	¶¶	26-34,	144	A.3d	574;	State	v.	Reeves,	499	A.2d	130,	133	(Me.	1985).		

         [¶11]		Given	the	substantial	responsibility	placed	on	the	prosecutors	to	

provide	 timely	 discovery,	 however,	 it	 is	 all	 the	 more	 important	 that	 the	

obligation	be	treated	seriously.		The	court	here	expressed	its	frustration	with	

the	State’s	cavalier	attitude	toward	discovery	in	several	ways.		First,	it	noted	

that	the	State’s	response	to	its	own	failure	to	provide	discovery	was	to	urge	the	

defendant’s	attorney	to	work	harder:	

         [The	 State]	 suggests	 that	 [defense	 counsel]	 could	 have	 simply,	
         during	 the	 hearing,	 taken	 a	 look	 at	 the	 video	 and	 fashioned	 a	
         cross-examination	of	the	[t]rooper	on	the	fly.		No	harm,	no	foul,	as	
         it	were.		Defendants’	constitutional	protections	need	not	depend	on	
         such	a	slipshod	practice,	which	is	sure	to	invite	abuse.			
	




   1	 	 Brady	 v.	 Maryland,	 373	 U.S.	 83,	 87	 (1963)	 (holding	 that	 the	 prosecution	 cannot	 suppress	

“evidence	favorable	to	an	accused	upon	request	.	.	.	where	the	evidence	is	material	either	to	guilt	or	
to	punishment”).		
     2		Giglio	v.	United	States,	405	U.S.	150,	154	(1972)	(holding	that,	“[w]hen	the	reliability	of	a	given	

witness	 may	 well	 be	 determinative	 of	 guilt	 or	 innocence,	 nondisclosure	 of	 evidence	 affecting	
credibility	falls	within	[the	Brady]	rule”	(quotation	marks	omitted)).		
                                                                                                  7	

The	 court	 further	 noted	 the	 State’s	 persistent	 and	 inexplicable	 failure	 to	

recognize	the	relevance	of	the	video:	

       The	 point,	 which	 remarkably	 still	 evades	 the	 State,	 is	 that	 the	
       failure	 to	 produce	 the	 video	 that,	 by	 agreement	 of	 the	 parties,	
       showed	precisely	the	moment	that	allegedly	formed	the	[t]rooper’s	
       basis	 for	 his	 suspicion,	 is	 so	 significantly	 and	 presumptively	
       prejudicial,	given	the	timing	of	its	disclosure,	to	deserve	an	equally	
       significant	sanction.		
              	
       [¶12]		We	are	equally	baffled	by	the	State’s	arguments.3		The	State	insists	

that	“[i]n	this	case,	the	absolutely	best	evidence[—]the	video	recording	itself	

[—]shows	that	it	contains	nothing	discoverable	under	either	Rule	16	or	Brady.”		

The	 State	 apparently	 believes	 that	 it	 did	 not	 violate	 M.R.U.	 Crim.	P.	 16(c)	

because	Reed-Hansen’s	inspection	sticker	could	not	be	seen	on	the	video	given	

the	 speed	 with	 which	 the	 two	 vehicles	 passed	 each	 other.	 	 According	 to	 the	

State,	therefore,	the	video	was	not	“exculpatory.”			

       [¶13]		In	arguing	that	the	video	was	not	“exculpatory,”	and	therefore	not	

discoverable,	the	State	confuses	its	obligation	pursuant	to	Rule	16(c)	with	its	

obligation	pursuant	to	Brady	v.	Maryland,	373	U.S.	83	(1963).		The	due	process	

concepts	 articulated	 in	 Brady	 require	 the	 State	 to	 disclose	 to	 the	 defendant	

evidence	that	is	“favorable	to	the	accused,	either	because	it	is	exculpatory,	or	


   3		We	review	whether	a	discovery	violation	occurred	de	novo.		State	v.	Hassan,	2018	ME	22,	¶	11,	

179	A.3d	898.			
8	

because	it	is	impeaching	.	.	.	.”		State	v.	Twardus,	2013	ME	74,	¶	32,	72	A.3d	523	

(quoting	 Strickler	 v.	 Greene,	 572	 U.S.	 263,	 281-82	 (1999)).	 	 Rule	 16(c),	 in	

contrast,	requires	the	disclosure	of	items,	including	video	recordings,	that	are	

“material	and	relevant	to	the	preparation	of	the	defense.”		M.R.U.	Crim.	P.	16(c).		

The	 Committee	 Advisory	 note	 to	 Rule	16(c)	 lucidly	 distinguishes	 the	 State’s	

Rule	16(c)	 obligation	 from	 its	 Brady	 obligation.	 	 See	 M.R.U.	 Crim.	 P.	 16	

committee	advisory	note,	Dec.	2014.		

         [¶14]		Argument	as	to	both	types	of	discovery	violations	were	presented	

to	the	court	here.		With	respect	to	Rule	16(c),	the	parties	agreed	that	a	request	

for	the	video	had	been	made.		See	M.R.U.	Crim.	P.	16(c)(1),	(2).		The	video,	as	

described	 on	 the	 record	 by	 the	 parties,	 indisputably	 records4	

(1)	Reed-Hansen’s	vehicle	during	some	or	all	of	the	moments	when	the	trooper	

determined	 that	 he	 had	 a	 reasonable	 articulable	 suspicion	 that	 Reed-Hansen	

had	 committed	 a	 traffic	 infraction	 and	 (2)	Reed-Hansen’s	 operation	 of	 the	

vehicle,	 an	 element	 of	 the	 very	 crime	 at	 issue.	 	 Despite	 the	 State’s	 continued	

confusion,	there	can	be	no	question	that	the	video	was	“material	and	relevant	

to	the	preparation	of	the	defense.”		M.R.U.	Crim.	P.	16(c)(1).	


     4		The	court	refused	to	view	the	video	and	the	video	has	never	been	made	a	part	of	the	record	in	

this	matter.		Because	the	parties	agreed	to	the	contents	of	the	brief	video	and	described	its	contents	
to	the	court,	the	State’s	argument	that	the	court	erred	in	failing	to	view	the	video	is	unpersuasive.			
                                                                                                                     9	

        [¶15]		Regarding	the	State’s	Brady	obligations,	Reed-Hansen	argued	that	

the	 video	 added	 strength	 to	 his	 argument	 that	 the	 officer	 could	 not	 possibly	

have	seen	the	expired	sticker	as	Reed-Hansen	drove	by	the	trooper.5		Had	the	

court	needed	to	go	further,	it	would	likely	have	determined	that	withholding	

the	 video	 also	 constituted	 a	 Brady	 violation	 due	 to	 the	 video’s	 exculpatory	

nature.	 	 See	 Twardus,	 2013	 ME	 74,	 ¶	 32,	 72	 A.3d	 523	 (holding	 that	 the	 State	

commits	a	“Brady	violation”	when	the	State	suppresses	exculpatory	evidence	

from	the	accused	and	there	is	a	fair	probability	that	absent	its	suppression,	the	

outcome	of	the	trial	would	have	been	different).			

        [¶16]	 	 The	 court	 did	 not	 err	 in	 concluding	 that	 the	 State	 violated	 its	

discovery	obligations.6	




   5	 	 Indeed,	 the	 court	appears	 to	 have	 accepted	that	argument	 as	 well	as	 the	 obvious	 Rule	 16(c)	

violation:	“Naturally,	Defendant’s	counsel	questioned	the	[t]rooper	as	to	how	at	a	combined	speed	of	
100	mph	the	[t]rooper	could	have	noticed	an	expired	inspection	sticker.	.	.	.		The	[c]ourt	considered	
this	a	reasonable	and	persuasive	line	of	questioning	and	the	answers	not	commensurately	reasonable	
or	persuasive.”			
   6	 	 To	 the	 extent	 that	 the	 State	 argues	 that	 it	 did	 not	 violate	 its	 obligation	 pursuant	 to	 Rule	 16	

because	the	failure	to	disclose	was	“inadvertent”	and	not	in	“bad	faith,”	we	have	made	it	clear	that	
whether	the	State’s	attorney	acted	“in	bad	faith	.	.	.	is	of	no	relevance	to	the	determination	of	whether	
Rule	16	was	violated.”		State	v.	Poulin,	2016	ME	110,	¶	26,	144	A.3d	574.		In	comparison,	however,	
we	have	held	that	“the	good	faith	of	the	State	is	relevant	in	determining	an	appropriate	sanction	for	
the	discovery	noncompliance.”		State	v.	Corson,	572	A.2d	483,	486	(Me.	1990).	
10	

B.	   Imposing	the	Sanction	of	Dismissal		

      [¶17]		We	“review	for	an	abuse	of	discretion	a	trial	court’s	sanction	for	a	

discovery	 violation.”	 	 State	 v.	 Hassan,	 2018	 ME	 22,	 ¶	 11,	 179	 A.3d	 898	

(quotation	marks	omitted).		Although	the	exclusion	of	evidence	is	an	authorized	

remedy	available	to	the	court	when	the	State	commits	a	discovery	violation,	see	

M.R.U.	 Crim.	 P.	 16(e),	 we	 agree	 with	 the	 State	 that	 the	 suppression	 of	 a	

necessary	 witness’s	 testimony	 is	 an	 extreme	 sanction,	 and	 we	 agree	 that	 the	

inadvertence	of	the	violation	may	be	relevant	to	the	sanction.	

      [¶18]		What	the	State	seems	to	miss	in	the	matter	before	us,	however,	is	

that	 there	 is	 a	 fine	 line	 between	 inadvertence	 and	 practices	 that	 the	 court	

described	here	as	“slipshod.”		Carelessness	in	this	critical	area	of	constitutional	

rights	is	not	acceptable	and	is	not	an	excuse.		Moreover,	the	State’s	continued	

insistence	that	the	defendant	“suffered	no	harm”	as	a	result	of	the	State’s	failure	

to	turn	over	the	video	of	the	crime	makes	it	painfully	evident	that	the	State	still	

does	not	understand	the	nature	of	its	obligations.			

      [¶19]	 	 The	 court	 carefully	 noted	 that	 a	 motion	 to	 suppress	 is	 not	

ordinarily	granted	“in	the	context	of	a	sanction	for	a	discovery	violation	.	.	.	.”		It	

determined,	 however,	 that	 the	 order	 should	 be	 issued	 for	 its	 “instructional	

value.”		The	court	considered	the	State’s	many,	unrelated	justifications	for	why	
                                                                                                      11	

the	court	should	not	sanction	the	State	for	its	failure	to	produce	the	video.		Only	

after	hearing	arguments	that	it	found	“unhelpful,	illogical,	and	not	required	by	

any	 precedent,”	 including	 the	 State’s	 apparent	 misunderstanding	 of	 the	

discovery	rules,	did	the	court	determine	that	suppressing	the	evidence	from	the	

stop	 was	 the	 appropriate	 sanction.7	 	 The	 court	 plainly	 used	 the	 sanction	 to	

educate	the	State	that	its	casual	approach	to	fulfilling	its	discovery	obligation	

was	unacceptable.8		

                                        III.		CONCLUSION	

        [¶20]		The	dash-cam	video	was	evidence	that,	by	both	parties’	accounts,	

showed	 Reed-Hansen	 at	 the	 time	 of	 the	 charged	 crime.	 	 Despite	 the	 clearly	

presented	 discovery	 request,	 the	 State	 failed	 to	 turn	 over	 the	 video	 to	

Reed-Hansen.	 	 The	 video	 was	 not	 delivered	 in	 time	 for	 the	 dispositional	



   7		The	State	also	argues	that	the	court	erred	by	failing	to	issue	findings	of	fact	and	conclusions	of	

law	on	the	Fourth	Amendment	issues	relating	to	the	traffic	stop.		This	contention	is	misguided.		The	
exclusion	 of	 the	 evidence	 challenged	in	 Reed-Hanson’s	 suppression	 motion	 constituted	 a	 sanction	
that	resulted	from	the	State’s	discovery	violation	and	did	not	result	from	adjudication	of	the	merits	
of	Reed-Hanson’s	claim	that	the	traffic	stop	was	unconstitutional.		Once	the	court	sanctioned	the	State	
by	precluding	the	use	of	the	trooper’s	testimony	at	trial,	it	was	unnecessary	for	the	court	to	engage	
in	a	Fourth	Amendment	analysis.	
   8		The	court	included	this	recommendation	to	the	State:	


           Rather	than	trying	to	salvage	a	prosecution	that	has	been	tainted	by	such	a	ham	
        handed	 discovery	 violation,	 the	 State	 should	 be	 reviewing	 pending	 motions	 to	
        suppress	.	.	.	to	ensure	that	it	has	fastidiously	complied	with	its	discovery	obligations	
        before	 the	 cross-examination	 of	 its	 law	 enforcement	 witnesses	 during	 future	
        suppression	hearings.			
12	

conference,	and	had	not	been	disclosed	or	delivered	by	the	time	the	court	held	

the	hearing	on	a	motion	to	suppress	evidence	of	the	stop.		The	State’s	continued	

insistence	 that	 the	 video	 of	 the	 defendant	 driving	 by	 the	 trooper	 was	 not	

material	 or	 relevant	 defies	 common	 sense	 and	 provides	 full	 support	 for	 the	

court’s	determination	that	a	serious	sanction	was	warranted.		The	suppression	

of	the	evidence,	while	almost	certainly	fatal	to	the	State’s	prosecution,	fell	well	

within	the	discretion	of	the	court.			

        The	entry	is:	

                           Order	affirmed.		
	


Andrew S. Robinson, District Attorney, and Joseph M. O’Connor, Asst. Dist. Atty.
(orally), Office of the District Attorney, South Paris, for appellant State of Maine

Rory A. McNamara, Esq. (orally), Drake Law, LLC, Berwick, for appellee Matthew
C. Reed-Hansen


Oxford County Unified Criminal Docket docket number CR-2017-631
FOR CLERK REFERENCE ONLY